Name: Commission Regulation (EEC) No 3192/85 of 14 November 1985 amending Regulation (EEC) No 2677/84 as regards the exchange rate to be used for the conversion into German marks of production levies fixed in the sugar sector
 Type: Regulation
 Subject Matter: EU finance;  Europe;  plant product;  agricultural policy
 Date Published: nan

 No L 301 /32 Official Journal of the European Communities 15 . 11 . 85 COMMISSION REGULATION (EEC) No 3192/85 of 14 November 1985 amending Regulation (EEC) No 2677/84 as regards the exchange rate to be used for the conversion into German marks of production levies fixed in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 28 (7) thereof, during the same marketing year, production levies shall be converted into national currency on the basis of an average representative rate calculated pro rata temporis ; Whereas, in view of the aforesaid mixed rate, the applica ­ tion of these provisions for the conversion into German marks of the production levies fixed for the 1984/85 marketing year by Commission Regulation (EEC) No 2849/85 (') places an unjustified increase in the burden in national currency on sugar manufacturers for the year in question ; whereas, by way of derogation from the relevant provisions of Regulation (EEC) No 3016/78 , with effect from the date of entry into force of Regulation (EEC) No 2849/85 use should, therefore, be made of an average conversion rate for production levies obtained by weighting the two aforesaid rates whilst complying with the prescribed distribution between sugarbeet producers and sugar manufacturers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and dismantlement of the monetary compensatory amounts applying to certain agricultural products (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (4), as last amended by Regula ­ tion (EEC) No 855/84, and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 2677/84 of 20 September 1984 on transitional measures in readiness for the revaluation of the represen ­ tative rate for the German mark on 1 January 1985 (s), as amended by Regulation (EEC) No 448/85 (6), fixed a mixed rate for the conversion into German marks of the minimum prices for A and B sugarbeet ; whereas the said minimum prices take account of the portion of produc ­ tion levies to be borne by producers ; whereas the said levies are collected from the sugar manufacturers by the competent authorities of the Member States ; Article 1 The following subparagraph is added to Article 3 ( 1 ) of Regulation (EEC) No 2677/84 : 'As regards the amounts of the production levy referred to in Article 1 (a) and (b) of Regulation (EEC) No 2849/85, the representative rate to be used for their conversion into German marks shall , by way of derogation from point XIV (b) of the Annex to Regu ­ lation (EEC) No 3016/78 , be fixed at 1 ECU = 2,43082 German marks .'Whereas Point XIV (b) of the Annex to Commission Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors Q, as last amended by Regulation (EEC) No 71 3/83 (8) lays down that, where more than one representative rate has been applied Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 12 October 1985 . (') OJ No L 177, 1 . 7 . 1981 , p. 4 . 4 OJ No L 151 , 10 . 6 . 1985, p. 1 . 3) OJ No L 90 , 1 . 4 . 1984, p . 1 . ") OJ No L 106, 12 . 5 . 1971 , p . 1 . 5) OJ No L 253 , 21 . 9 . 1984, p . 31 . o) OJ No L 52, 22 . 2 . 1985, p . 32 . ^ OJ No L 359 , 22 . 12 . 1978 , p . 11 8 OJ No L 83 , 30 . 3 . 1983 , p . 25 . O OJ No L 270 , 12 . 10 . 1985, p. 5 . 15 . 11 . 85 Official Journal of the European Communities No L 301 /33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 November 1985. , For the Commission Frans ANDRIESSEN Vice-President